DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
2.	Claims 1-20 are currently pending in this application. 
Priority
3.	 No foreign priority has been claimed. This application is a continuation of application 16/704,324 filed on 12/05/2019 now US Pat # 10,866,200 which is a continuation of 16/569,485 filed on 10/26/2017 now US Pat # 10,545,107 which is a 371 of PCT/IL2016/050440 filed on 4/26/2016 which claims benefit to provisional application 62/152,928 filed on 4/26/2015. 
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 12/13/2006 was received.  The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement has being considered by the examiner.
Drawings
5.         	The drawings submitted on 12/14/2020 are in compliance with 37 CFR § 1.81 and 37 CFR § 1.83 and have been accepted by the examiner.
Examiner’s Amendment
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ronnie Jillions on June 14, 2022.
The application has been amended as follows: 
In claim 1, last line after the word images, “.” has been deleted and --by maximizing strengths of one or more targets in the one or more images. -- has been inserted.
In claim 11, last line after the word images, “.” has been deleted and --by maximizing strengths of one or more targets in the one or more images. -- has been inserted.
In claim 3, line 1, “2” has been deleted and --1-- has been inserted.
In claim 13, line 1, “12” has been deleted and --11-- has been inserted.
Claims 2 and 12 have been deleted.
Amendments to claims 1 and 11 were made to define over the applied prior art.  This system is deemed to be non-obvious over the systems of the prior art.  
Allowable Subject Matter
7.	The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 1-20:
The primary reason for the allowance of claims 1 and 11 is the inclusion of: autofocusing said one or more images by maximizing strengths of one or more targets in the one or more images. It is this/these features found in the claim(s), as they are claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this/these claim(s) allowable over the prior art.
Claims 2-10 are allowed due to their dependency on claim 1.
Claims 12-20 are allowed due to their dependency on claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Boufounos et al.  US Pat # 9,261,592 teaches a method and system for through the wall imaging using compressive sensing an mimo antenna arrays. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADITYA S BHAT whose telephone number is (571)272-2270.  The examiner can normally be reached on Monday-Friday 8 am-6pm.
10.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADITYA S BHAT/Primary Examiner, Art Unit 2864                                                                                                                                                                                                        June 13, 2022